Learned, P. J.,
(dissenting.) The judgment in this action sets aside the ■deed from the deceased to defendant, and declares the property to belong to :the estate of deceased. It appoints a receiver, with power to sell the property, and pay the debts of the deceased, directing him, first, to pay the dam•ages of Elizabeth Rousseau; then to pay to plaintiff the amount of any other debts of deceased. I had occasion to suggest in a former case the inconsistency of permitting an administrator to bring an aiction to set aside a deed of land, and remarked that chapter 314, Laws of 1858, speaks of “estate or .property held by or of right belonging to such trustee or estate;” and that the property of the deceased does not belong to the executor or administrator. But there are expressions in some eases indicating that the executor or administrator may bring the action to set aside a deed of real estate of the deceased alleged to be fraudulent. I cannot think, however, that in such an action the court has the right to change the whole system of enforcing debts ■of deceased persons against their real estate. The statute (Code, § 2749) has provided a settled course to be pursued when real estate is to be made liable •to debts of a deceased person. If this deed is fraudulent as to creditors, then *717I think the creditors must seek their remedy under the sections above cited: of the Code. I do not think there is any right to give preference to one creditor over another. Nor do I think there should be a receiver appointed. Furthermore, if the deed was never delivered so that it never took effect, then it, is void, not only as to creditors, but as to the heirs of the deceased; and there is no ground for returning any of the avails to the grantee, as the deceased provides. These difficulties would not arise if the decree merely set aside the-deed, and left the creditors to enforce their rights in the mode provided by-statute.